               Case 1:19-cv-00055-LTS Document 4
                                               3 Filed 01/04/19
                                                       01/03/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                                             1()1' lhC

                                        I    Southern IJi:-:tl'ict of Nc\v Yol'k    I
               Rodrigo Gonzalez Ortiz                           )
                                                                )
                                                                )
                                                                )
                                                                )
                       Pkmrttf!(•J
                                                                }
                           v.                                            Civil Action No. 19-CV-55
                                                                }
        Mr Produce Inc. a nd Sharon Grossman                    )
                                                                )
                                                                )
                                                                )
                                                                )

                                            SUMMONS I N A CI V IL. ACTION

To: (Dtfent/bln's 1"""' "'1d"ddrm/ Mr Produce Inc., 2144 East 70th Street, Blooklyn, NY 11234;

                                 Sharon Grossman, 2144 East 70th Slreel, Brooklyn, NY 11 234.




        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it} - or 60 days if you
are the United States or a United Stales agency, or an officer or employee of the United States described in Fed. R. Civ.
I'. 12 (aX2) or (3) - you 111ust serve on the plaintiff an answer to the attached complaint om motion under Ruic 12 of
1he federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney.
"'hose n;1n1e and address urc: Cilenti & Cooper. PLLC
                                 706 Third Avenue - 6th Floor
                                 New York. New York 10017




       If you fail to respond. judgment by default will be cmcred against you for the relief demanded in the eompl:iint.
Yoo also must file your answer or motion with the court.


                                                                            CLERK OP COUR7'


Date:     1/4/2019                                                                   /s/ J. Gonzalez
